PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_03_EN.txt. II5

DISSENTING OPINION OF SIR CECIL HURST.

Being unable to concur in the answer which the judgment
gives to the first question put to the Court in this case, I feel
it necessary to avail myself of my right under the Statute of
the Court and to indicate my standpoint in regard to the
dispute.

It is a case where the decision must so largely depend on a
correct appreciation of the facts and circumstances that I shall
frequently find it necessary to state my view of the facts.

The dispute submitted to the Court has arisen with regard
to the consequences which certain measures taken by the
Belgian Government in connection with Unatra had upon the
enterprises carried on by a British subject, Oscar Chinn, in
the Belgian Congo.

Unatra is a Congolese Company: therefore the treatment
which it receives at the hands of the Belgian Government is
no concern of the Government of the United Kingdom, but
the allegation is that Chinn’s losses were due to the measures
taken with regard to Unatra.

As it is not legally possible in this case that the Belgian
Government should be liable to make reparation to the Govern-
‘ment of the United Kingdom on behalf of Chinn if the measures
taken involved no violation of the international obligations of
Belgium, the basis of the British case must be that the measures
taken by the Belgian Government were in themselves unlawful,
either by reason of the intention with which they were taken,
or by reason of the consequences which they were bound to
entail and which should have been foreseen by the Belgian
Government. In this latter, the element of intention would be
immaterial,

It is not easy to tell from the Memorial and the Reply and
from the oral arguments of Counsel for the United Kingdom
which of the above alternatives is adopted as the foundation
of the British case. It is therefore necessary to examine them
both.

The first alternative involves a demonstration either by direct
proof or by necessary deduction from proved or admitted facts
that the Belgian Government intended to achieve a situation
inconsistent with its international obligations, i.e. that in this
particular case it intended to drive out Chinn from the trans-
port business on the Congo either by concentrating the whole
of the transport business in Unatra’s hands or by rendering it

54
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 116

impossible for him to carry on. Nothing in the case suggests
that the contention put forward on behalf of the United
Kingdom is that the Belgian intention was to drive out
Chinn alone. No evidence of any such intention is produced,
and the story of the facts as detailed in the Memorial
shows that up to the moment when the Government of the
United Kingdom took up Chinn’s case, Chinn was associating
himself with other private transporters (mostly of Belgian
nationality) who were equally aggrieved by the Belgian
measures.

The relative smallness of Chinn’s business as compared with
the aggregate volume of river transport on the Congo makes
it inherently improbable that the Belgian Government would
conceive measures directed against him alone.

It may therefore be assumed that, when it is alleged that
the Belgian measures rendered it impossible or commercially
impossible for Chinn to carry on business, reference is made to
Chinn merely because he was the only British subject involved,
not because he was singled out for special treatment, and that
the contention is that the position was made impossible not
only for Chinn but for all private transporters.

As between the two alternatives indicated above—illegality
of the Belgian measures because of their intention and illegality
because of their necessary consequence—it seems on the whole
more probable that the case of the United Kingdom is that
they were illegal by reason of their consequences.

No attempt is made in the documents of the written proceed-
ings to adduce the evidence required to establish the illegality
of the Belgian measures on account of the intention with which
they were taken, i.e. to show that it was the intention of the
Belgian Government in adopting the measures of 1931 to
concentrate the river transport in the hands of Unatra. Inten-
tion is a question of fact—as to which proof is necessary—and
the burden of proof lies on the party making the allegation.
It is true that direct proof of intention is not usually forth-
coming: the proof must in most cases consist of deductions
from admitted or established facts, but where that is the case
the intention must be clearly deducible from the facts. Here
such facts as are admitted or established are insufficient to
render any such intention clearly deducible. In his reply the
Agent for the United Kingdom, it is true, suggested that there

55
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 117

was this second motive for the particular action taken by the
Belgian Government, viz. that it would benefit Unatra and
put an end to competition, but the statement is one which
must be read in the light of the rest of his speech.

If the intention to establish a monopoly for Unatra was the
essence of the case put forward by the United Kingdom against
the Belgian Government, it is incredible that the Memorial should
not treat a document such as that referred to in the third
footnote on page 10 of the Memorial as a “document in sup-
port” which should under Rule 40 be annexed to the Memorial
(i.e. in full).

The fair conclusion would seem to be that the case put for-
ward on behalf of the United Kingdom is not that the Belgian
measures were inconsistent with the international obligations
of that Government because they were intended to confer upon
Unatra a monopoly, but because their necessary consequence
and one which must have been foreseen was to create such a
monopoly.

If this conclusion is erroneous, and the case on behalf of
the United Kingdom is based upon the contention that the
Belgian measures were inconsistent with the international obliga-
tions of that Government because they were intended to
concentrate the whole of the river transport in Unatra’s hands,
the case with regard to the alleged de facto monopoly fails for
want of proof of the intention on which it is founded.

For these reasons I conclude that the contention of the United
Kingdom is that the Belgian measures were inconsistent with
the international obligations of that Government, because of
the consequences which they involved and which the Belgian
Government should have foreseen that they involved.

The measures themselves have already been explained in the
judgment of the Court. To appreciate the effect of them, how-
ever, it is desirable to add a few words as to the industry of
the colony.

The Belgian Congo is an area producing in great quantities
commodities which find their market in Europe. The exporter
depends for the prosperity of his business upon the price which
the goods realize on the European market. Out of this price
has to be paid the cost of transport to Europe; the higher
the cost of transport, the smaller the net price realized by the
exporter. It stands to reason in these circumstances that
the exporter in the Congo will patronize the business which
will transport his goods at the lowest rate.

If of two competing businesses one can say that he is now
able to transport goods at one franc per ton and the other that
he cannot do so, and must continue to charge the previous

56
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST . 118

rates, it is obvious that the former will get the business. The
general conditions to which both are subject will be identical ;
they will be subject to the same laws, the same regulations,
the same conditions or liability as regards insurance and car-
riage, the same rights to the use of. ports, wharves, pilots and
stevedores, the same dues, etc.: all will be identical, but the
one will get the cargoes to carry and the other will not.

}

All this is so obvious that the Court is entitled to assume
that the Belgian Government must have realized what the
consequences would be of the sweeping reductions in Unatra’s
transport rates which they effected by the decision of June 2oth,
1931. .

It is true that most upstream and some downstream traffic
was not affected by the reductions, but if this traffic had been
sufficient wherewith to carry on a business, Unatra would not
have incurred the losses it did in 1931 and 1932.

It follows therefore that the Belgian Government must have
realized that the effect of the June measure would be that
Unatra, carrying at one franc a ton, would get all the busi-
ness and a private transporter, such as Chinn, carrying at the .
old rates, would get none. Even if the Belgian Government
did not realize this at first, it was within a few days made
clear to them by the Socca Company at Antwerp and by the
Chamber of Commerce at Leopoldville.

Before turning to the questions whether the Belgian meas-
ures were or were not inconsistent with the international obliga-
tions of that Government, it is necessary to examine these
measures a little more clearly.

The decision of June zoth, 1931, embodied two elements:
the direction that the tarifis were to be reduced, as therein
stated, and the arrangement for the repayment of the losses
which each of the six companies concerned suffered as a result
of the reductions.

The so-called de facto monopoly of transport on the river
which Unatra are said to have secured as the consequence of
this measure would result from the first element—the reduc-
tion of the tariffs. Exporters would entrust their goods to
Unatra for carriage, because they would by this means get
them carried most cheaply. |

If Chinn had been able to reduce his charges to the same
extent, he could have protected himself by carrying goods at
the same rate as Unatra and keeping his clientèle, but that
he could not do. To carry goods at one franc per ton would

57
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST I19

have been ruin to him, just as it would have been to Unatra
if the Belgian Government had not reimbursed their losses.

The decision of June 2oth, 1931, being addressed to the six
companies concerned, was silent on the subject of extending
the same favourable treatment to private transporters if they
made corresponding reductions in their charges. Judging by
the terms of the letter of the Leopoldville Chamber of Com-
merce of June 27th, 1931, commercial circles in the Congo
must have had a shrewd suspicion that the Government did
not intend to accord the same treatment to the private trans-
porters, but the position was not certain. This is shown by
the letter referred to above which Socca (one of the Belgian
exporting firms which had organized its own transport fleet)
wrote to the Belgian Minister on June 26th, 1937, asking how
they could qualify for repayment of the losses they would
suffer, as they could not believe that the Belgian Government
intended to create a preferential régime for Unatra.

It was not until July 28th, 1931, that the Belgian Govern-
ment by letters addressed to Socca (Series C., No. 75) and to
the Chamber of Commerce at Leopoldville (Memorial, par. 24;
ibid.) refused to accord similar treatment: to private trans-
porters.

It follows that the concentration in the hands of Unatra of
the whole of the river transport trade resulted (if at all) from
the reduction of tariffs by the decision of June 2oth, 1931.
The injury to Chinn resulted (if at all) from the failure to
make any provision for repaying their losses to private trans-
porters who made similar reductions, and this omission only
became definitive as from July 28th, 1931.

There are certain subsidiary questions of fact which it is
desirable to dispose of in order to keep the legal issues clear.

The first is that the arrangement introduced by the deci-
sion of June 2oth, 1931, was temporary in character: it was
open to review at the end of three months. This circumstance
cannot affect the question whether the measures were incon-
sistent with Belgium’s international obligations. The duration
of the arrangement would certainly affect the amount of the
reparation, if the measure were illegal, but if a State is sub-
ject to engagement to do or not to do a certain thing, there
cannot be read into it a provision that for short periods there
shall be liberty to violate the engagement.

58
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 120

The second is that the decision of June 2oth provided that
the sums paid by the State to reimburse the losses: suffered
by the six Belgian companies concerned should be. repayable
to the State when the economic situation allowed. Clearly
this is not a circumstance which could affect Chinn or the
Government of the United Kingdom.

The third is that several of the Belgian companies at work
in the colony had previous to 1931 organized their own fleets
so as to be able to do their own transport work. It seems
that when they could, their fleets transported goods for other
people as well. The Belgian measures of 1931 affected these
companies in a way which differed slightly from the way in
which they affected Chinn or any other person who was not an
exporter and who devoted himself entirely to transport work.

A company which had sunk capital in organizing its own
fleet and had collected a personnel to man and run that fleet
would hesitate to abandon its fleet merely because temporarily
it could get its transport work done for it more cheaply by
Unatra under the decision of June zoth, 1931, than it could
do it for itself. It might feel that in the long run it would be
more advantageous to maintain its fleet and run it at a loss than
to get its merchandise carried gratuitously for a short time by
another concern,

If the companies which had organized their own fleets had
been British nationals, it would be necessary for the Court to
enquire as to how the Belgian measures affected each one of
them, but being Belgian, the effect of the measures upon them
is not a matter with which the Court need deal.

The difficulty which the position of these companies creates
is that both sides have endeavoured to establish their conten-
tions before the Court by the production of statistics as to the
volume of merchandise which private transporters carried on
the river after the measures of 1031 came into force. These
statistics include the goods transported by companies which for
a time at least kept their fleets going. Neither side accepts
the statistics put forward by the other, and so great is the
discrepancy between them that the Agent for the United King-
dom asked for the appointment of an “expertise’’ to investi-
gate the questions to which these statistics related. ‘

The Court has declined to appoint such an expertise.

8 59
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST I2I

In the view which I take of the case, such an appointment
would have been useless, as the results of the enquiry could
not affect the ultimate decision. What the United Kingdom
has to show is that Chinn was injured by measures which
were inconsistent with Belgium’s international obligations: such
proof would not be assisted by an enquiry as to the effect
which the measures had on the transport business of Belgian
companies which tried to keep their fleets going. It would
only result in an enquiry as to how much of its financial
reserves each company was able and willing to devote to
keeping its fleet in being.

I return to the question whether the Belgian measures of
1931 were or were not inconsistent with the international obliga-
tions of that country. It is maintained by the Government of
the United Kingdom that they were so; that they constituted
a violation of the Convention of Saint-Germain of I919, which
regulated relations between the United Kingdom and Belgium
in the Conventional Basin of the Congo, and that they ran
counter also to Belgium’s obligations under general interna-
tional law.

The latter contention is a short one which can be disposed
of rapidly.

It is maintained on behalf of the United Kingdom that, as
Chinn went to the Congo relying on the position assured to
him by treaty and set up a business there, and as the Belgian
measures destroyed his business and rendered it impossible for
him to carry on, his acquired rights were interfered with to an
extent and in a manner which is inconsistent with the admitted
principles of international law.

This contention is not in my opinion well founded.

Following the line of argument which Counsel for the United
Kingdom have put forward, it may be correct to say that Chinn
possessed under treaty.a right to carry on in the Congo a ship-
owning and ship-building business, but this right cannot be put
higher than that of.a right to make contracts for the transport
of goods on the river, or for the repairing or building of ships,
with any person in the Congo who desired to make a contract
with him. Chinn possessed no right, either under the Treaty of
Saint-Germain or under general international law, which entitled
him to find customers in the Congo, i.e. people who were
desirous of contracting with him. If the individuals with whom
Chinn would have liked to make contracts found that they
could get better terms elsewhere for the transport of their mer-
chandise or the repairing of their ships, they had just as much .
right to contract with persons other than Chinn, as Chinn had

60
“A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 122

to make contracts with them. Consequently, the fact that these
other individuals found it to their advantage not to contract
with Chinn, involved no violation by them of a right belonging
to him. Similarly, the decision of the Belgian Government
which rendered it more profitable for these persons to make
contracts elsewhere and not with Chinn interfered with no
acquired right of his.

If it could be shown on behalf of Chinn that some right
which he had already obtained to carry the goods of a parti-
cular merchant or to repair the ships of some particular
merchant had been infringed by the Belgian Government, as,
for instance, if he had had in existence a contract to carry
all the goods of such and such a person and the Belgian
Government had stepped in and prevented that person, no
matter how much he wished to do so, handing over his goods
to Chinn to transport, it would be right to say that an acquired
right of Chinn had been interfered with, but the facts do not
show any such position. Chinn’s right to fulfil existing contracts
for the transport of goods or the repair of ships, or to secure
new contracts to that effect if he could, was never interfered
with.

The more important argument advanced by the United King-
dom is that the Belgian measures ran counter to the Conven-
tion of Saint-Germain. This Treaty was concluded in 1919
as part of the peace settlement of that year. Its purpose appears
to have been to replace the Berlin and Brussels Acts by some-
thing more suitable to the conditions of the moment, while
maintaining the general principles which those instruments em-
bodied. By Article 13 the earlier Acts are abrogated as between
the Powers which are parties to the new Convention. Both
the United Kingdom and Belgium are parties to the Conven-
tion and have in this case treated it as the operative instru-
ment.

In these circumstances I do not propose to express any opin-
ion as to a question which, it is true, was not raised by the
Parties in this case, but which must strike any one who studies
the published procès-verbaux of the Berlin Conference of
1885. That question is whether both Belgium and the United
Kingdom had not already pledged themselves by the terms of
the Berlin Act not to terminate or to modify, even as between
themselves,. the provisions of that instrument except in agree-
ment with all the other States which were parties to it. Nor
do I propose to express any opinion as to what would be the

61
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST I23

effect of such a pledge, if it had been given, that is to say,
whether a new treaty made in violation of such a pledge would
be devoid of juridical effect, or whether it would merely be a
wrongful act entitling a State which was not a party to the
Convention of Saint-Germain, but was a party to the Berlin
Act, to demand reparation.

The stipulations of the Convention of Saint-Germain which
the Government of the United Kingdom alleges that the Bel-
gian Government violated by what it did in connection with
Unatra are those which obliged it to maintain in the Congo
commercial freedom and commercial equality, and also the pro-
visions of Article 5 relating to liberty of navigation and equal-
ity of treatment for craft.

If I appreciate correctly the Belgian arguments, that Govern-
ment does not dispute its obligations to apply in the Congo
the principles of liberty and equality of commerce and of liberty
of navigation ; its contention is that the measures taken in 1931
infringed none of these principles nor any of the stipulations of
the Convention of Saint-Germain, because they fell within the
“domaine de la gestion de la flotte nationale” and that this
domain lies outside the scope of the Treaty provisions.

On this latter point I agree with what is said in the judg-
ment of the Court. The Belgian arguments constitute an inade-
quate answer to the British contentions, if these contentions
are made out. In my view the more difficult question is whether
the June measure rendering transport by Unatra practically
gratuitous can be said, even if it did establish a monopoly in
fact for Unatra, to be inconsistent with “liberty of commerce”
or “liberty of navigation” or with ‘‘complete commercial equal-
ity”.

Liberty of commerce, freedom of commerce, liberty of trade
and freedom of trade are phrases which are used in the English
texts of the Berlin Act and the Convention of Saint-Germain
almost indiscriminately. I can see no practical difference between
them.

In the Convention of Saint-Germain there is no specific
provision in favour of freedom of trade. In this respect it
differs from the Berlin Act, Article 1 of which provides that in
the Congo the trade of all nations shall enjoy complete
freedom. All that the Convention of Saint-Germain provides for
in Article I is ‘complete commercial equality”, and yet there
is a provision in this same Article which looks as if it must
have been intended by the new Convention to keep, alive the

62
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 124

principle of freedom of trade laid down in the first Article of
the Berlin Act. This provision consists of the words at the
end of the Article, “but subject to the reservation specified in
the final paragraph of that Article”. The final paragraph of
Article 1 of the Berlin Act is that, “in extending the principle
of free trade to the eastern zone, the Conference Powers only
undertake engagement for themselves’, etc. If the authors
of the Convention of Saint-Germain deliberately kept alive
that reservation in the Berlin Act as to freedom of trade instead
of making a corresponding reservation as to the application of
the principle of complete commercial equality to the eastern
zone, it seems difficult to escape the conclusion that they
intended to maintain, after the Convention of Saint-Germain
came into force, this principle of liberty of trade. It is equally
difficult to believe that they intended the principle to apply
only in the eastern zone and not throughout the Conventional
Basin. I conclude, therefore, that this principle operates in the
Belgian part of the Congo, and that the Belgian Government
is still under obligation to the Government of the United
Kingdom to see that the trade of all nations enjoys complete
freedom.

 

The next question is whether a Government measure which
enables one transporter to carry goods on the Congo so cheaply
that he will attract all the business, violates the liberty of
commerce to which other transporters are entitled. What
exactly is meant by maintaining liberty of commerce ?

The conclusion to which I am led is -that this stipulation
was intended to prevent the imposition by a government of
obstacles or prohibitions—whatever their nature—to which a
trader must perforce submit, and that it is not contravened
by measures which leave him free to carry on his trade if he
can. The important word in this connection is the word
“liberty” or ‘freedom’.

The Belgian measure of June 2oth, 1931, reducing Unatra’s
transport charges, left the other transporters free to carry on
their business if they so wished and if they could. The ques-
tion whether they could depended on the extent of their
financial ressources—not upon any matter for which the Govern-
ment was responsible. The Government measure imposed no
obstacle to the carrying on of the business; at most it made
it unprofitable.

63
A./B. 63 (CHINN).—DISS. OP.- SIR CECIL HURST 125

The argument advanced on behalf of the United Kingdom
is that the Belgian measures of 1931 made it commerctally
impossible for Chinn to carry on his business ; when analyzed
this only means that these measures prevented him from earn-
ing any profit, because the cargoes available for transport out
of the carriage of which the profits would have been earned
all went to a competitor with whom he could not compete.
They did not place Chinn in such a position that he was not
at liberty to carry on his business if he so desired.

Inability to make a profit is a circumstance which may
equally well arise from the superior activities of a commercial
competitor. It certainly cannot have been the intention of the
Berlin Act to eliminate trade competition in the Congo, but if
the freedom of trade assured by the Berlin Act could be inter-
preted as entailing an obligation on the Government not to take
a particular measure on the sole ground that it would prevent
the earning of a profit by a particular business carried on in
the Congo, it would have to be interpreted as obliging the
territorial Government to exclude trade competition.

For these reasons the reduction of Unatra’s tariff to one franc
a ton, even if it did result in that Company getting all. the
business, did not infringe the liberty of commerce to which
Chinn was entitled.

The Belgian measures are also alleged to infringe the principle
of liberty of navigation.

In this case there is no doubt as to the particular treaty
stipulation applicable: liberty of navigation is provided for in
Article 5 of the Treaty of Saint-Germain.

The difficulty in accepting this argument arises from the
fact that, as in the case of liberty of comméfce, what a stipu-
lation in favour of lbervty of navigation seems to exclude is the
imposition by the Government of some direct obstacle in
the way of the use of the ship or of the business on which the
ship was employed, something to which the ship-owner must
submit, whether he likes it or not, something which interferes
with his liberty. Nothing of the kind is to be found in the
Belgian measures. Chinn was as much at liberty to send his
ships up and down the Congo after July, 1931, as he was
before.

A separate argument can be founded on the second paragraph

of Article 5, which says that craft belonging to nationals of
the signatory Powers shall be treated in all respects on a footing

64
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 126

of perfect equality; but here again it is difficult to see how
the Belgian measures infringed this provision. Even after
July ist, when the reduced tariffs on Unatra came into oper-
ation, there was nothing in the evidence submitted by the
United Kingdom to show that any difference was made between
the treatment meted out to the ships of the Unatra fleet and
those of private transporters.

The Memorial also maintains that the Belgian measures
infringed the ‘complete commercial equality’’ between the
respective nationals of the signatory Powers enjoined by Article 1
of the Treaty of Saint-Germain.

This argument is used in paragraphs 40 and 44 to attack
the Belgian measures so far as they resulted in the de facto
monopoly for Unatra and in paragraph 45 as an alternative
argument based on the discrimination involved in “granting a
subsidy to Unatra alone”, ie. in the refusal to undertake to
repay to Chinn as a private transporter the losses which were
to be repaid to Unatra if goods were carried at one franc a
ton. With this second contention I deal later on.

As regard the first contention, that advanced in paragraphs 40
and 44, the argument differs but little from that based on the
right to liberty of commerce. So long as the Government
measures left all transporters (including both Chinn and Unatra)
free to carry on their business, the reduction of tariffs imposed
upon Unatra did not infringe the commercial equality prescribed
by the Treaty of Saint-Germain.

The general conclusion is therefore that the reduction of Una-
tra’s transport rate by the Belgian decision of June zoth, 1931,
was not inconsistent with the liberty of commerce, the liberty
of navigation or the commercial equality which Belgium was
obliged to maintain in the Congo, even though the effect of the
reduction was bound to be that exporters would give their
cargoes to Unatra and not to a private transporter like
Chinn.

That disposes of the argument founded on the so-called de
facto monopoly.

There remains the alternative contention that the Belgian
measures amounted to discrimination in favour of Unatra and
against Chinn, ie. that by refusing to extend to the private
transporters, including Chinn, the arrangement for the repay-

65
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 127

ment of losses promised to Unatra in the June 2oth decision,
the Belgian Government failed to maintain that complete com-
mercial equality between the nationals of the signatory Powers
which they were bound by Article 1 of the Convention of
Saint-Germain to do.

The June 2oth, 1931, decision of the Belgian Colonial Minister
said nothing about the question of extending a similar arrange-
ment to other transporters. It was not until July 28th that
the Government’s refusal to do so was published. The discrim-
ination, therefore, if any, did not result from the decision of
June 2oth, but from the action taken on July 28th. The lat-
ter measure, however, is equally included in the reference to
the Court.

The question is whether the Government’s refusal to extend
the arrangements for the repayment of losses to Chinn as a
private transporter was a violation of Article x of the Con-
vention.

It has not been disputed by the Belgian Counsel that one
franc a ton was not an economic transport rate. It is obvious
that a rate which entailed on Unatra in 1932 losses of over
12,000,000 francs was not a charge high enough to enable a
private transporter to make his business pay, even allowing for
the up and downstream business not touched by the decision:

It is equally obvious that a private transporter who, like Chinn,
was not an exporter on his own account, would get no cargoes
to transport unless he carried them at the same rate as Unatra.
Indeed it is admitted by the Belgian Government that these
sweeping reductions were only made in order to save the indus-
try of the colony, that is to say that it must have been assumed
either that exporters generally would patronize Unatra and so
get the benefit of Unatra’s reduction, or that the private
transporters would make corresponding reductions—otherwise
the industry of the colony would not be saved.

For the Government to oblige one transport concern by a
direct order to reduce its transport charges and to agree to
reimburse the resulting losses, and to oblige another transport
concern indirectly to make similar reductions in order to save
its business and to refuse to reimburse the resulting losses,
cannot be said to amount to maintaining between the two a
complete commercial equality.

66
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 128

That alone, however, is not sufficient to constitute a violation
of the Convention of Saint-Germain. What Article 1 obliges the
signatory Powers to maintain is complete commercial equality
“between their respective nationals and those of States Members
of the League....’’.

Chinn’s nationality was British, and Unatra’s was Belgian.
Is this discrimination’ between an individual British subject
and the group of Belgian companies to whom the decision of
June 2oth was addressed, sufficient to fulfil the requirements
of Article 1? Or must the discrimination be shown to be based
‘on nationality ?

The judgment adopts the latter interpretation. I am not
able to share this view. In my opinion it is not necessary to
show that the discrimination was based on nationality, in the
sense that the differentiation was made because the persons
possessed a particular nationality.

Such a requirement would materially reduce the scope of the
application of Article x.

The wording of the Article supports the larger interpretation.
The equality is to be maintained “between their respective
nationals and those of States...” (entve leurs ressortissants respec-
tifs et ceux des Etats....). Tf any conclusion can be drawn from
the use of the phrase “‘respective nationals’ instead of saying
“undertake to maintain between their nationals respectively and
those of States....”, it is that the parties to the Treaty intended
to ensure the position of their nationals individually.

The wording of other articles in the Treaty prohibiting differ-
entiation supports the view that what Article 1 is aimed at is
the protection of individual equality.

Article 3 provides that nationals of the territorial Power and
of other Powers shall enjoy without distinction equal treatment
and the same rights as regards protection of persons and effects
and as regards property and professions. Clearly this is an
Article which guarantees individual equality: so does Article 2
which excludes differentiation as regards merchandise and vessels.
When Article 2, paragraph 2, and Article 5, paragraph 2, are
read together, one sees that the equality of treatment guar-
anteed to craft by Article 5 must be individual equality. This
is a conclusion of some interest, because the wording of this
paragraph of Article 5 is much the same as that of Article 1.

An additional argument is to be found in the fact that the
liberty of commerce stipulated in the Berlin Act must have
ensured individual liberty. Complete commercial equality under
the Berlin Act followed from the liberty of commerce so promised,
and therefore must have been individual liberty. The words

9 67
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 129

in the fourth paragraph of the Preamble of the Treaty of Saint-
Germain as to the application of the principles of the Berlin
Act render it unlikely that the Powers intended by Article 1
to admit a sweeping change in the basis of the commercial
equality which their nationals had enjoyed under the Berlin
Act.

.Another reason is to be found in the fact that, as between
Belgium and some of the European Powers, it is the Berlin
Act which still governs matters in the Congo. The nationals
of these Powers enjoy complete commercial equality in the
Congo thereunder. It seems improbable that the Powers who
became parties to the later Treaty can have intended that their
nationals should enjoy a régime of commercial liberty and
equality less favourable than that enjoyed by those who remained
bound by the Berlin Act.

A still further reason is to be found in the fact that, if Arti-
cle 1 excludes only commercial differentiation based on nation-
ality, it must be taken to admit commercial differentiation
based on race, colour, or religion.

These reasons justify the view that what Article 1 of the
Convention of Saint-Germain ensures is an individual commer-
cial equality.

As above said, the refusal to extend the repayment of losses
to private transporters was inconsistent with such individual
commercial equality. Therefore, so far as the Belgian measure
embodied in the decision of July 28th, 1931, applied to Chinn, it
was inconsistent with the international obligations of Belgium
to the United Kingdom.

To this extent the answer to the first question put to the
Court should in my view be in the affirmative.

In the above statement of my views, no reference has been
made to Chinn’s ship-building yard.

The shipyard part of the case of the United Kingdom fails
in my opinion for the reason that the damage is too remote.
Assuming that the Belgian Government acted in contravention
of Article x of the Convention of Saint-Germain in that they
failed to accord equal treatment to Chinn in the matter of
repaying the losses entailed upon him by his being obliged to
transport cargoes at one franc a ton in order to save his busi-
ness, that Government would not be liable to make reparation for
such breach of treaty beyond the loss which could reasonably be

68
A./B. 63 (CHINN).—DISS. OP. SIR CECIL HURST 130

foreseen as the direct or necessary consequence of the violation
of the Convention. The injury to Chinn’s ship-building business
falls outside the scope of this principle.

(Signed) C. J. B. Hurst.

69
